Exhibit 10.21










February 4, 2019


Lauren A. Harrington




Dear Lauren:


We are pleased to inform you of your promotion within the Executive Leadership
Council (ELC).
    
Enclosed are three copies of the Offer Detail Summary highlighting the
compensation terms and conditions associated with your new role. We ask that you
please retain one copy for your records and return two signed copies of this
letter to Erin Duclos, Vice President, Talent Acquisition.


In addition with this promotion, you are required to sign a new Agreement
Relating to Employment and Post-Employment Competition. This new agreement will
supersede and replace the Non-Competition Agreement you signed on August 25,
2009. Please sign, date, and return both copies with the signed Offer Detail
Summary. We will return a fully executed copy for your records.


This promotion is contingent on the successful completion of a background check
and drug screening.


If you have any questions, or if I may be of any help to you, please do not
hesitate to call me at 215.238.3201. Congratulations!


Sincerely,




/s/ Lynn McKee
Lynn McKee
Executive Vice President, Human Resources




Please sign and date below acknowledging that you have received this letter and
accepted our offer.




Accept:
 
Lauren Harrington
 
 
 
 
(Please Print Name)
 
 
 
 
 
 
 
 
 
/s/ Lauren Harrington
 
February 19, 2019
 
 
(Please Sign Name)
 
Date









--------------------------------------------------------------------------------

Exhibit 10.21




Lauren A. Harrington
Offer Detail Summary
February 4, 2019



--------------------------------------------------------------------------------

 
 
 
Title:
Senior Vice President and General Counsel
Aramark
 
 
 
 
Level:
Executive Leadership Council
Band 2
 
 
 
 
Reports To:
Eric Foss, Chairman, President & CEO
Aramark
 
 
 
 
Location:
Philadelphia, PA
 
 
 
 
Effective Date:
March 4, 2019
 
 
 
 
Base Salary:
$435,000
 
 
 
 
Bonus:
You will continue to be eligible to participate in Aramark’s Management
Incentive Bonus (MIB) Plan for Fiscal Year 2019.  As further described in the
Plan, if you are eligible to receive a Management Incentive Bonus, the amount of
your Bonus will be determined on the basis of both the performance of Aramark
and your performance measured against certain annual financial and non-financial
goals.  The current guideline for your position is a target bonus of 85% of base
salary. Your actual bonus paid for Fiscal Year 2019 will be prorated as
appropriate.
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.21


Equity Incentives:
We will recommend to the Compensation and Human Resources Committee that you be
awarded equity grants with a value of $500,000.


Aramark’s current practice sets the value of these awards as follows:
30% time based non-qualified stock options, 50% performance stock units and 20%
time based restricted stock units. Please note that Aramark reserves the right
to modify such practice at any time. The value of the time based non-qualified
stock options will be based on their Black Scholes value as determined by
Aramark. The exercise price of the stock options will be equal to the fair
market value of Aramark stock on the date of grant, as such fair market value is
defined under the 2013 Stock Incentive Plan.  The value of the restricted stock
units and performance stock units will be based on the fair market value of the
restricted stock units and the target number of performance stock units.


The stock options will generally vest over 4 years, 25% each year.  The
performance stock units have a vesting period of 3 years, with the number of
performance stock units that are eligible to vest determined based on
achievement by Aramark of the applicable performance targets as provided in the
performance stock unit award.  The restricted stock units will generally vest
over 4 years, 25% each year.  The actual terms and conditions of the stock
options, performance stock units (including the performance targets) and
restricted stock units, in each case including the vesting terms, will be set
forth in the award agreement and grant details for each such instrument that
will be provided to you electronically following the grant. 


Your equity grants described above are subject to approval and generally will be
granted around the time of a future quarterly Compensation and Human Resources
Committee meeting where awards are considered. 




 
Benefits:


You will continue to be eligible to participate in the standard Aramark Benefits
Program, as well as the Benefits/Perquisites Programs in place for ELC members,
which are subject to change from time to time.


 
Auto Allowance:




You will be eligible to receive an auto allowance of $1,100 per month. This
amount is subject to all applicable withholding taxes, is paid monthly and is
not pro-rated.
 
 
 
 
This offer letter, along with the agreements referenced herein, sets forth the
entire understanding of the parties with respect to all aspects of the offer.
Any and all previous agreements or understandings between or among the parties
regarding the subject matter hereof, whether written or oral, are superseded by
this offer letter.
 
 
 





